 

Exhibit 10.38

II-VI INCORPORATED

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is dated as of the
Grant Date, as specified in the applicable Summary of Award (as defined below),
by and between II-VI Incorporated, a Pennsylvania corporation (“II-VI”), and the
Recipient, as specified in the applicable Summary of Award, who is a director,
employee or consultant of II-VI or one of its subsidiaries (the “Recipient”).

Reference is made to the Summary of Award (the “Summary of Award”) issued to the
Recipient with respect to the applicable Award, which may be found on the
MorganStanley SmithBarney Benefit Access System at www.benefitaccess.com (or any
successor system selected by II-VI) (the “Benefit Access System”). Reference
further is made to the Summary Plan Description relating to the Plan (as defined
below) which also may be found on the Benefit Access System.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the II-VI 2012 Omnibus Incentive Plan (as amended from
time to time, the “Plan”), a copy of which can be found on the Benefit Access
System, and/or the applicable Summary of Award. Terms of the Plan and the
Summary of Award are incorporated herein by this reference. This Agreement shall
constitute an Award Agreement as that term is defined in the Plan and is
intended to be a Qualified Performance-Based Award within the meaning of
Section 2.28 of the Plan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Recipient and II-VI agree as follows:

1.       Performance Share Award. II-VI hereby grants to Recipient an Award of
Performance Shares under the Plan, as specified in the Summary of Award, to be
earned based upon achievement of the Performance Objectives in accordance with
Section 2 below (this “Award”). For the purposes of this Award: (1) “Performance
Share” shall mean a bookkeeping entry that records the equivalent of one
(1) share of II-VI Common Stock, no par value (“II-VI Common Stock”), granted
pursuant to this Agreement and that is payable solely in shares of II-VI Common
Stock; (2) “Performance Period” shall mean the period of July 1, 2014 through
and including June 30, 2017; (3) “Target Award” shall mean the Target Award set
forth in the Summary of Award; and (4) “Maximum Award” means the maximum number
of Performance Shares allowable under this Agreement as set forth in the Summary
of Award representing 200% of the Target Award.

2.        Determination of Shares Earned. Subject to Sections 5 and 6 below,
II-VI shall deliver to Recipient one (1) share of II-VI Common Stock for each
whole Performance Share that is earned in accordance with the following
schedule.

 

 

 

Performance Shares Earned as a
Percentage of Target Award

If cumulative Total Shareholder Return (TSR) is greater than 40 percentage
points below Market 50th Percentile and/or if there is an absolute negative
cumulative Total Shareholder Return on II-VI Stock.

 

0.00%

If cumulative Total Shareholder Return (TSR) is 40 percentage points below
Market 50th Percentile and there is an absolute positive cumulative Total
Shareholder Return on II-VI Stock.

 

50.00%

(Threshold)

If cumulative Total Shareholder Return (TSR) is fewer than 40 percentage points
below Market 50th Percentile and cumulative Total Shareholder Return (TSR) is
less than Market 50th Percentile and there is an absolute positive cumulative
Total Shareholder Return on II-VI Stock.

 

Subtract 1.25% from 100.00% for each

1% below Market 50th Percentile

If cumulative Total Shareholder Return (TSR) equals Market 50th Percentile and
there is an absolute positive cumulative Total Shareholder Return on II-VI
Stock.

 

100.00%

If cumulative Total Shareholder Return (TSR) is greater than Market 50th
Percentile and cumulative Total Shareholder Return (TSR) is less than 40
percentage points above Market 50th Percentile and there is an absolute positive
cumulative Total Shareholder Return (TSR) on II-VI Stock.

 

Add 2.50% to 100.00% for each

1% above Market 50th Percentile

If cumulative Total Shareholder Return (TSR) is greater than 40 percentage
points above Market 50th Percentile and there is an absolute positive cumulative
Total Shareholder Return (TSR) on II-VI Stock.

 

200.00%

(Maximum Award)

 

01 (PSTSR) August 2014 RTSR Performance Share Award – 081314

 

--------------------------------------------------------------------------------

 

Definitions:

Market is the Russell 2000 as published on July 1, 2014. If a listing is removed
from the Russell 2000 during the Performance Period, it will not be replaced,
nor will any listing be added for any other reason. The Russell 2000 shall be a
closed group for purposes of this Program.

Cumulative Total Shareholder Return (TSR) shall be based on the 30-day average
closing stock price prior to July 1, 2014 ($14.06) and the 30-day average
closing stock price prior to July 1, 2017.

Cumulative Total Shareholder Return shall be calculated as follows: ((Ending
Stock Price minus Beginning Stock Price ($14.06) plus dividends) divided by
Beginning Stock Price ($14.06)

Only whole shares of II-VI Common Stock shall be earned in accordance with this
Section 2. For the avoidance of doubt, earning 66.67% of a Target Award of 100
Shares would result in delivery of 66 shares of II-VI Common Stock.

3.       Delivery of Shares. Unless Recipient has elected to defer receipt of
the Performance Shares in accordance with Section 4, and except as otherwise
provided in Section 2, II-VI shall cause a stock certificate representing shares
of II-VI Common Stock equal to the number of Performance Shares earned and
determined under Section 2 to be issued to Recipient no later than the
seventy-fifth (75th) calendar day following the end of the Performance Period.

4.       Deferral. A U. S. Recipient may elect in writing on or before the date
that is twelve (12) months prior to the end of the Performance Period, or such
earlier date as may be designated by II-VI (the “Latest Deferral Date”) in order
to satisfy the deferral election requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to defer the issuance of all or
part of the Performance Shares earned. Any such election shall: (1) specify the
date of issuance for the earned Performance Shares, which shall not be earlier
than the fifth (5th) anniversary of the original payment date or such other
minimum deferral period as may be designated by II-VI in order to satisfy the
deferral election requirements of Section 409A of the Code; and (2) comply with
all other applicable deferral election requirements of Section 409A of the Code.

5.       Limitation of Rights; Dividend Equivalents. Recipient (i) shall not
have any right to transfer any rights under the Performance Shares except as
permitted by Section 8 below, (ii) shall not have any rights of ownership of the
shares of II-VI’s Common Stock subject to the Performance Shares before the
issuance of such shares, and (iii) shall not have any right to vote such shares.
Recipient, however, shall receive a cash payment equal to the cash dividends
paid on shares underlying Performance Shares if and when cash dividends are paid
to shareholders of II-VI (but in no event later than March 15th of the calendar
year following the calendar year in which such cash dividends are paid).

6.       Termination of Employment. Except as provided in Section 7 below, if
Recipient’s employment with or service to the Company (as defined in Section 16
below) terminates before the end of the Performance Period, this Performance
Share Award shall be forfeited on the date of such termination.

7.       Prorating in Certain Circumstances. If Recipient’s employment with or
service to the Company terminates during the Performance Period due to
Recipient’s (i) early, normal or late retirement as those terms are defined in
II-VI’s profit sharing plan, (ii) death or (iii) total and permanent disability
as defined in Section 105(d)(4) of the Code, Recipient shall be entitled to a
prorated portion of the Performance Shares to the extent earned pursuant to
Section 2 above, determined at the end of the Performance Period and based on
the ratio of the number of complete months Recipient is employed or serves
during the Performance Period to the total number of months in the Performance
Period. Any payments due on Recipient’s death shall be paid to the Recipient’s
estate as soon as administratively practicable after the end of the Performance
Period.

8.       Nontransferability. Except as otherwise provided in the Plan, the
Performance Shares shall not be sold, pledged, assigned, hypothecated,
transferred or disposed of (a “Transfer”) in any manner, other than by will or
the laws of descent and distribution. Any attempt to Transfer the Performance
Shares in violation of this Section or the Plan shall render the Award null and
void.

9.       Change in Control. All Performance Shares shall be awarded at the
targeted payout amount contemporaneously with a Change in Control.

10.     Adjustments. The number of shares covered by the Performance Shares and,
if applicable, the kind of shares covered by the Performance Shares, shall be
adjusted to reflect any stock dividend, stock split, or combination of the
shares of II-VI’s Common Stock. In addition, the Committee may make or provide
for such adjustment in the Performance Shares as the Committee in its sole
discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of Recipient’s rights that otherwise would
result from (a) any exchange of shares of II-VI’s Common Stock, recapitalization
or other change in the capital structure of II-VI, (b) any Change in Control,
merger, consolidation, spin−off, spin−out, split−off, split−up, reorganization,
partial or

01 (PSTSR) August 2014 RTSR Performance Share Award – 081314

2

--------------------------------------------------------------------------------

 

complete liquidation or other distribution of assets (other than a normal cash
dividend), issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee may provide in substitution for the Performance Shares such
alternative consideration as it may in good faith determine to be equitable
under the circumstances and may require in connection therewith the surrender of
the Performance Shares so replaced.

11.     Fractional Shares. II-VI shall not be required to issue any fractional
shares pursuant to the Award, and II-VI shall round fractions down.

12.     Withholding. Recipient shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
II-VI is required to withhold at any time with respect to the Performance Shares
and any cash dividend equivalents paid thereon. II-VI shall have the right to
withhold from payments made to the Recipient pursuant to this Award, or to
withhold from other compensation payable to Recipient all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which II-VI is required to withhold at any time with respect to
the Performance Shares. Performance Shares tendered as payment of required
withholding shall be valued at the closing price per share of II-VI’s Common
Stock on or near the date such withholding obligation arises.

13.     Plan Provisions. In the event of any conflict between the provisions of
this Agreement and the Plan, the Plan shall control.

14.     No Continued Rights. The granting of the Award shall not give Recipient
any rights to similar grants in future years or any right to continuance of
employment or other service with II-VI or the Company, nor shall it interfere in
any way with any right that the Company would otherwise have to terminate
Recipient’s employment or other service at any time, or the right of Recipient
to terminate his or her services at any time.

15.     Rights Unsecured. II-VI shall remain the owner of all Performance Shares
deferred by Recipient pursuant to Section 4 and Recipient shall have only
II-VI’s unfunded, unsecured promise to pay pursuant to the terms of this
Agreement. The rights of Recipient hereunder shall be that of an unsecured
general creditor of II-VI and Recipient shall not have any security interest in
any assets of II-VI.

16.     Non-Competition; Non-Solicitation; Confidentiality.

(a) While the Recipient is employed by the Company and for a period of one
(1) year after the termination or cessation of such employment for any reason
(the “Restricted Period”), the Recipient will not directly or indirectly:

(i) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company),
that develops, manufactures, markets or sells any product or service that
competes with any product or service developed, manufactured, marketed or sold
or planned to be developed, manufactured, marketed or sold, by the Company while
the Recipient was employed by the Company, within the United States of America,
and/or any other country within which the Company has customers or prospective
customers as of the date of such termination or cessation.

(ii) (A) Solicit for the purpose of selling or distributing any products or
services that are the same or similar to those developed, manufactured, marketed
or sold by the Company, (1) any customers of the Company, (2) any prospective
customers from whom the Company has solicited business within the twelve
(12) months prior to the Recipient’s termination or cessation of employment, or
(3) any distributors, sales agents or other third-parties who sell to or refer
potential customers in need of the types of products and services produced,
marketed, licensed, sold or provided by the Company who have become known to
Recipient as a result of his/her employment with the Company, or (B) induce or
attempt to induce any vendor, supplier, licensee or other business relation of
the Company to cease or restrict doing business with the Company, or in any way
interfere with the relationship between any such vendor, supplier, licensee or
business relation and the Company.

(iii) Either alone or in association with others (A) solicit, or permit any
organization directly or indirectly controlled by the Recipient to solicit, any
employee of the Company to leave the employ of the Company, or (B) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Recipient to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the term of the Recipient’s
employment with the Company; provided, that this clause (C) shall not apply to
any individual whose employment with the Company has been terminated for a
period of one year or longer.

(b) The Recipient and the Company agree that certain materials, including, but
not limited to, information, data, technology and other materials relating to
customers, programs, costs, marketing, investment, sales activities, promotion,
credit and

01 (PSTSR) August 2014 RTSR Performance Share Award – 081314

3

--------------------------------------------------------------------------------

 

financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company constitute proprietary confidential
information and trade secrets. Accordingly, the Recipient will not at any time
during or after the Recipient’s employment with the Company disclose or use for
the Recipient’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise, other than the Company, any
proprietary confidential information or trade secrets; provided that the
foregoing shall not apply to information which is not unique to the Company or
which is generally known to the industry or the public other than as a result of
the Recipient’s breach of this covenant. The Recipient agrees that, upon
termination of employment with the Company for any reason, the Recipient will
immediately return to the Company all Company property including all memoranda,
books, technical and/or lab notebooks, customer product and pricing data,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, which in any way relate to the business of the Company, except that
the Recipient may retain personal items. The Recipient further agrees that the
Recipient will not retain or use for the Recipient’s account at any time any
trade names, trademark or other proprietary business designation used or owned
in connection with the business of the Company.

“Company” shall mean II-VI and/or any Subsidiary of II-VI that the Recipient is
employed by or may become employed by or provide services to during the
Recipient’s employment by II-VI or any such Subsidiary. The Restricted Period
will be tolled during and for any period of time during which the Recipient is
in violation of the restrictive covenants contained in this Section 16 and for
any period of time which may be necessary to secure an order of court or
injunction, either preliminary or permanent, to enforce such covenants, such
that the cumulative time period during which the Recipient is in compliance with
the restrictive covenants contained in Section 16 will not exceed the one
(1) year period set forth above.

17.     Remedies; Violation Clawback.

(a) II-VI and Recipient acknowledge and agree that that any violation by
Recipient of any of the restrictive covenants contained in Section 16 would
cause immediate, material and irreparable harm to Company which may not
adequately be compensated by money damages and, therefore, II-VI and the Company
shall be entitled to injunctive relief (including, without limitation, one or
more preliminary injunctions and/or ex parte restraining orders) in addition to,
and not in derogation of, any other remedies provided by law, in equity or
otherwise for such a violation including, but not limited to, the right to have
such covenants specifically enforced by any court of competent jurisdiction, the
rights under Section 17(b) below, and the right to require Recipient to account
for and pay over to II-VI or the Company all benefits derived or received by
Recipient as a result of any such breach of covenant together with interest
thereon, from the date of such initial violation until such sums are received by
II-VI or the Company, as the case may be.

(b) In the event that the Recipient violates or breaches any of the covenants
set forth in Section 16 of this Agreement, the Performance Shares (whether
vested or unvested) and the right to receive shares of II-VI Common Stock for
such Performance Shares shall be forfeited. II-VI shall also have the right, in
its sole discretion, in addition to any other remedies or damages provided by
law, in equity or otherwise, to demand and require the Recipient, to the extent
that any such shares of II-VI Common Stock were received with respect to such
Performance Shares (i) return and transfer to II-VI any such shares directly or
beneficially owned by the Recipient, and (ii) to the extent that the Recipient
sold or transferred any such Shares, disgorge and/or repay to II-VI any profits
or other economic value (as determined by II-VI) made or realized by the
Recipient with respect to such shares, including but not limited to the value of
any gift thereof.

(c) The Recipient further agrees, as a condition to acceptance of these
Performance Shares, that these Performance Shares may be subject to the
provisions of any other forfeiture or clawback policy that may be adopted by
II-VI in the future.

18.     Recipient Acknowledgments. Recipient acknowledges and agrees that (i) as
a result of Recipient’s previous, current and future employment with the
Company, Recipient has had access to, will have access to and/or possesses or
will possess confidential and proprietary information of the Company, (ii) the
Company and its affiliates and subsidiaries are engaged in a highly competitive
business and that the Company conducts such business Worldwide, (iii) this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue the Recipient’s employment for any period of time and does
not change the at-will nature of the Recipient’s employment, except as set forth
in a separate written employment agreement between the Company and the
Recipient, (iv) that the restrictive covenants set forth under Section 16 are
necessary and reasonable in time and scope (including the period, geographic,
product and service and other restrictions) to protect the legitimate business
interests of the Company, (v) that the remedy, forfeiture and payment provisions
contained in Section 17 are reasonable and necessary to protect the legitimate
interests of II-VI and the Company, (vi) that acceptance of these Performance
Shares and agreement to be bound by the provisions hereof is not a condition of
Recipient’s employment, and (vii) Recipient’s receipt of the benefits provided
under this Agreement is adequate consideration for the enforcement of the
provisions contained in Section 16 hereof.

19.     Severability; Waiver. If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions,

01 (PSTSR) August 2014 RTSR Performance Share Award – 081314

4

--------------------------------------------------------------------------------

 

covenants and restrictions contained in the Agreement shall remain in full force
and effect, and shall in no way be affected, impaired or invalidated. In
particular, in the event that any of such provisions shall be adjudicated to
exceed the time, geographic, product and service or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product and
service or other limitations permitted by applicable law. No delay or omission
by II-VI or the Company in exercising any right under this Agreement will
operate as a waiver of that or any other right. A waiver or consent given by
II-VI or the Company on any one occasion is effective only in that instance and
will not be construed as a bar to or waiver of any right on any other occasion.

20.     Notice. II-VI may require any notice required or permitted under this
Agreement to be transmitted, submitted or received, by II-VI or the Recipient,
via the Benefit Access System in accordance with the procedures established by
II-VI for such notice. Otherwise, any written notice required or permitted by
this Agreement shall be mailed, certified mail (return receipt requested) or by
overnight carrier, to II-VI at the following address:

II-VI Incorporated

Attention: Chief Financial Officer

375 Saxonburg Boulevard

Saxonburg, Pennsylvania 16056

or to Recipient at his most recent home address on record with II-VI or the
Company. Notices are effective upon receipt.

21.     Controlling Law. The validity, construction and effect of this Agreement
will be determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws. Recipient and II-VI
hereby irrevocably submit to the exclusive jurisdiction of the state and Federal
courts located in the Commonwealth of Pennsylvania and consent to the
jurisdiction of any such court, provided, however, that, notwithstanding
anything to the contrary set forth above, II-VI or the Company may file an
action to enforce the covenants contained in Section 16 by seeking injunctive or
other equitable relief in any appropriate court having jurisdiction, including
but not limited to where the Recipient resides or where the Recipient was
employed by II-VI or the Company. Recipient and II-VI also both irrevocably
waive, to the fullest extent permitted by applicable law, any objection either
may now or hereafter have to the laying of venue of any such dispute brought or
injunctive or equitable relief sought in such court or any defense of
inconvenient forum for the maintenance of such dispute and consent to the
personal jurisdiction of any such court. The Company shall be a third-party
beneficiary of this Agreement.

22.     Entire Agreement. This Agreement contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them regarding the subject matter hereof with respect to the Award, and
there are no other representations, agreements, arrangements or understandings,
oral or written, between the parties relating to the Award which are not fully
expressed herein. Notwithstanding anything to the contrary set forth in this
Agreement, any restrictive covenants contained in this Agreement are
independent, and are not intended to limit the enforceability, of any
restrictive or other covenants contained in any other agreement between the
Company and the Recipient.

23.     Captions. Section and other headings contained in this Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

24.     Limitation of Actions. Any lawsuit commenced by the Recipient with
respect to any matter arising out of or relating to this Agreement must be filed
no later than one (1) year after the date that a denial of any claim hereunder
is made or any earlier date that the claim otherwise accrues.

25.     Section 409A of the Code. This Agreement and the Award are intended to
satisfy all applicable requirements of Section 409A of the Code or an exception
thereto and shall be construed accordingly. II-VI in its discretion impose
conditions on the timing and effectiveness of any exercise by Recipient, or take
any other action it deems necessary to comply with the requirements of
Section 409A or an exception thereto, including amending the terms of the Award
and this Agreement, without Recipient’s consent, in any manner it deems
necessary to cause the Award and this Agreement to comply with the applicable
requirements of Section 409A or an exception thereto. Notwithstanding, Recipient
recognizes and acknowledges that Section 409A of the Code may affect the timing
and recognition of payments due hereunder, and may impose upon the Recipient
certain taxes or other charges for which the Recipient is and shall remain
solely responsible.

26.     Assignment. Recipient’s rights and obligations under this Agreement
shall not be transferable by Recipient, by assignment or otherwise, and any
purported assignment, transfer or delegation thereof by Recipient shall be void.
Recipient’s rights and obligations under this Agreement shall not be
transferable by Recipient, by assignment or otherwise, and any purported
assignment, transfer or delegation thereof by Recipient shall be void. II-VI and
the Company may assign/delegate all or any portion of

01 (PSTSR) August 2014 RTSR Performance Share Award – 081314

5

--------------------------------------------------------------------------------

 

this Agreement and its respective rights hereunder whereupon the Recipient shall
continue to be bound hereby with respect to such assignee/delegatee, without
prior notice to the Recipient and without providing any additional consent
thereto.

27.     Electronic Delivery. II-VI may, in its sole discretion, deliver any
documents or correspondence related to this Agreement, the Performance Shares,
the Recipient’s participation in the Plan, or future awards that may be granted
to the Recipient under the Plan, by electronic means. The Recipient hereby
consents to receive such documents by electronic delivery and to Recipient’s
participation in the Plan through an on-line or electronic system established
and maintained by II-VI or another third party designated by II-VI, including
but not limited to the Benefit Access System. Likewise, II-VI may require the
Recipient to deliver or receive any documents or correspondence related to this
Agreement by such electronic means.

28.     Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan or this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

 

01 (PSTSR) August 2014 RTSR Performance Share Award – 081314

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date set forth above. Electronic acceptance of this Agreement by the Recipient
pursuant to II-VI’s instructions to the Recipient (including through the Benefit
Access System) shall constitute execution of this Agreement by the Recipient.

The Recipient agrees that his or her electronic acceptance of this Agreement via
electronic means, including but not limited to via the Benefit Access System,
shall constitute his or her signature, and that he or she agrees to be bound by
all of the terms and conditions of this Agreement.

 

II-VI INCORPORATED

 

 

By:

[g2014082819193529782.jpg]

Name:

 

David G. Wagner

Title:

 

Vice President, Human Resources

 

 

 

PARTICIPANT

 

 

 

Electronic Acceptance via the Benefit Access System

 

01 (PSTSR) August 2014 RTSR Performance Share Award – 081314

7